SCHALL, Circuit Judge.

ORDER

Linear Technology Corporation petitions for permission to appeal the order certified by the United States District Court for the Northern District of California in Advanced Analogic Tech., Inc. v. Linear Tech. Corp., No. 06-CV-00735, 2006 WL 2850017 (Oct. 4, 2006) as one involving a controlling question of law as to which there is substantial ground for difference of opinion and for which an immediate appeal may materially advance the ultimate termination of the litigation. 28 U.S.C. §§ 1292(b) and (c).
Advanced Analogic Technologies, Inc. (AATI) filed an action seeking, inter alia, a declaratory judgment of invalidity, noninfringement, and unenforceability of four of Linear’s patents. Linear moved to dismiss the action, arguing that AATI lacked a *985reasonable apprehension that it would be subject to suit in federal court and thus the district court lacked jurisdiction. The district court denied the motion, and Linear seeks permission to appeal.
The decision whether to grant a petition for permission to appeal is within this court’s discretion. See In re Convertible Rowing Exerciser Patent Litigation, 903 F.2d 822 (Fed.Cir.1990). In this case, we conclude that interlocutory appeal is not warranted.
Accordingly,
IT IS ORDERED THAT:
The petition for permission to appeal is denied.